IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


IN THE INTEREST OF: J.M., A MINOR      : No. 301 MAL 2014
                                       :
                                       :
PETITION OF: J.M., A MINOR             : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court


                                    ORDER


PER CURIAM

     AND NOW, this 16th day of October, 2014, the Petition for Allowance of Appeal

is DENIED.